Citation Nr: 0813516	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include schizophrenia paranoid type, bipolar disorder, and 
psychotic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Parents


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 2001 to August 
2001 and from January 2003 to September 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran testified at a 
hearing in December 2007 before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It appears that the veteran's service medical records have 
been misplaced.  The claims file shows that they were last 
located in the possession of VA but that the RO has been 
unable to determine there whereabouts, despite several 
attempts.  The RO should try to find these service medical 
records once more, including asking the veteran and his 
family for a copy of the service medical records that they 
say are in their possession.  If the records cannot be found, 
VA has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

At his December 2004 VA examination, the veteran stated that 
he was trying to get medically discharged but that his 
medical discharge had not been completed.  The RO should 
determine whether the discharge is final and should obtain 
records of any medical evaluation board or other proceedings 
associated with a medical discharge.

Once the above development is completed, the veteran should 
attend another VA examination to determine whether his mental 
disorder began in or was aggravated during active duty for 
training (ACDUTRA) or active duty.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the veteran's 
service medical records and any records 
related to a medical evaluation board 
and discharge by requesting them from 
the National Personnel Records Center, 
or other appropriate agency.

2.  If the above search does not yield 
any results, request the service medical 
records and any records related to a 
medical evaluation board and discharge 
from the veteran's unit and from the 
veteran, and conduct a search within VA.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.

(a)  The examiner should assign any 
applicable current psychiatric 
diagnoses.

(b)  The examiner should offer an 
opinion as to each individual 
psychiatric disorder.  He/she should 
state whether it is at least as likely 
as not that any current mental disorder 
had its onset during ACDUTRA or active 
duty.  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

(c)  If the examiner determines that the 
onset of any mental disorder was more 
likely than not prior to ACDUTRA or 
active duty, then the examiner should 
state whether it was aggravated during 
ACDUTRA or active duty or increased in 
severity during active service.  If 
there was a measurable increase in 
severity, the examiner should opine as 
to whether the permanent increase in 
severity was due to the natural 
progression of the disorder.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

